— Judgment, Supreme Court, New York County (Richard Andrias, J.), rendered July 5, 1989, convicting defendant, after a jury trial, of murder in the second degree, and sentencing the defendant to an indeterminate term of from 22 years to life imprisonment, unanimously affirmed.
Defendant was convicted, after a lengthy jury trial, of the brutal murder on November 20, 1987 of decedent, whose mutilated body, with a two-inch piece of rock embedded in her skull, a number of items stuffed in her mouth, and a piece of wood protruding from her vagina, was discovered in a construction site located at 430 West 41st Street, in Manhattan, where the defendant was employed as a security guard, approximately seven hours after the defendant had completed his work shift.
Initially, we reject defendant’s largely unpreserved claims of excessive and partisan interference by the court in the examination of witnesses at trial. Rather, an examination of the record reveals that the court’s questions and comments served to clarify otherwise confusing testimony by expert witnesses, to elicit significant facts from the witnesses, and to assist the jurors in comprehending the evidence. (People v Yut Wai Tom, 53 NY2d 44, 55.)
Similarly, we find that the trial court neither abused its discretion nor deprived the defendant of his constitutional right to compulsory process in precluding collateral and inad*175missible hearsay testimony by a prospective defense witness that the decedent had complained to the witness on at least two occasions of beatings received at the hands of another individual, more than seven months prior to the decedent’s murder. (People v Pavao, 59 NY2d 282, 288.)
Finally, in view of the heinous nature of the crime, we perceive no abuse of discretion by the trial court in imposing sentence herein (People v Farrar, 52 NY2d 302, 305). Concur— Sullivan, J. P., Carro, Milonas and Kupferman, JJ.